Freedman, P. J. (concurring.)
The defendant company had procured a permit from the proper public authorities to open West Broadway for the purpose of making certain railway improvements, and consequently no part of said work necessarily done under such permission constituted a public nuisance, and" the defendant can be held only for negligence. Upon that point the evidence is clear that the defendant let the work to independent contractors, that it did not interfere with them in the manner of the- execution of the work, and that the injury to plaintiffs’ horse was occasioned by the manner in which the contractors managed the details of the work. If there Was negligence in this, it was the negligence of the contractors, for which defendant is not liable, responsible. Blake v. Ferris, 5 N. Y. 48 Berg v. Parsons, 156 id. 109.
Judgment must, therefore, be reversed, new trial ordered, with costs to appellant to abide the event.
. Judgment reversed, and new trial ordered,, with costs to appellant to abide event.